Title: To James Madison from Alexander J. Dallas, 8 April 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        Dear Sir.
                        
                            8: April 1816.
                        
                    
                    As it is not my intention to pass another winter in Washington, I think it a duty to give you an opportunity, to select a successor for the office of Secretary of the Treasury, during the present session of Congress. I will chearfully remain, however, if you desire it, to put the National Bank into motion; presuming that this object can be effected before the 1t. of October next. Permit me, therefore, to tender my resignation, to be accepted on that day, or at any earlier period, which you may find more convenient to yourself, or more advantageous to the public. With every affectionate wish for your honor, health, and happiness, I am, Dear Sir, most respectfully & faithfully, Yr. obed Sert.
                    
                        A. J. Dallas
                    
                